DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive.  First, the amendment to claim 21 is sufficient to overcome the 35 U.S.C. 101 rejection.
The applicant argues that due to a typo of one digit in the patent number of Seregin it was difficult to anticipate the correct patent for the 35 UC 102 rejection.  The examiner respectfully disagrees.  The 892 provided the correct patent that the applicant acknowledges by being able to reproduce the correct patent number in the Remarks of April 22, 2021.
The applicant further argues that Seregin does not teach processing of said set of reference samples based on a shape of said block and on an intra prediction direction (Remarks of April 22, 2021, page(s) 5 and 6).  The examiner respectfully disagrees.  Seregin discloses applying an intra prediction mode to the reference samples.  Intra prediction modes have a prediction direction attached to them  For example, Seregin discloses a horizontal and vertical direction (column 11 lines 2 – 5).  Further, Seregin discloses having a block size dependent variable that is used as a .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 - 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seregin et al (US 10,805,641, hereafter Seregin).

As per claim 16, Seregin discloses a method of video encoding comprising:
accessing a set of reference samples used for intra prediction of a block in a picture of a video (column 10 lines 41 – 67);
processing said set of reference samples based on a shape of said block and on an intra prediction direction (column 10 lines 41 – 67 and column 11 lines 6 - 10);

encoding said block based on said prediction block (column 10 lines 41 – 67).
As per claim 17, Seregin discloses the method according to claim 16, wherein said processing is enabled when a characteristic representative of said block shape is greater than a value (column 11 lines 13 – column 27).
As per claim 18, Seregin discloses the method according to claim 17, wherein said characteristic is one of a largest dimension of said block, a diagonal of said block and a weighted sum of dimensions of said block (column 10 lines 41 – 67).
As per claim 19, Seregin discloses the method according to claim 16, wherein for non-square blocks, said processing is disabled for at least one intra prediction mode in a direction of the smallest dimension of the block (column 10 lines 41 – 67).
Regarding claim 20, arguments analogous to those presented for claim 16 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 16 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 16 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 17 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 18 are applicable for claim 24.
claim 25, arguments analogous to those presented for claim 19 are applicable for claim 25.
As per claim 26, the apparatus according to claim 22, wherein said processing includes smoothing filtering said set of reference samples (column 11 lines 29 – 39).
Regarding claim 27, arguments analogous to those presented for claim 16 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 17 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 18 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 19 are applicable for claim 30.
Regarding claim 31, arguments analogous to those presented for claim 16 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 17 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 18 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 19 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 26 are applicable for claim 35.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487